{¶ 32} Upon review of the record, I agree with that the matter sub judice should be reversed; however, finding that the majority opinion goes too far, I would remand this matter, in order for the trial court to hear additional evidence and make a new determination, under the proper test, on the issue of whether Detective Stout had probable cause to believe that Kreglow was a resident of the house at the time he executed the arrest warrant.
 {¶ 33} Initially, I must acknowledge that I agree with the majority's findings and analysis on the issues of consent to enter and exigent circumstances. Additionally, I agree with the majority's legal analysis on the issue of the arrest warrant. Specifically, I agree with the test put forth by the majority as well as the majority's conclusion that the trial court did not employ the proper test. However, I disagree with the majority's finding that the record clearly shows that Detective Stout had probable cause to believe that Kreglow was a resident of the house at the time the warrant was executed.
 {¶ 34} Upon review of the record, the only testimony to support the majority's finding is Detective Stout's statement that he had been told that Kreglow had been "staying in and out of the residence" several months prior to Detective Stout's execution of the arrest warrant. Without more, I cannot say that is enough to support a finding that Detective Stout had probable cause to believe that the house was Kreglow's residence. Accordingly, I would reverse the judgment of the trial court and remand the matter, so that the trial court could hear additional evidence on this issue and, furthermore, apply that evidence under the proper test.